                IN THE UNITED STATES DISTRICT COURT
                                                                       FILED
                    FOR THE DISTRICT OF MONTANA                          NOV 2 6 2019
                         MISSOULA DIVISION
                                                                      Clerk, U.S. District Court
                                                                        District Of Montana
                                                                              Missoula

UNITED STATES OF AMERICA,                             CR 19-39-M-DLC

                     Plaintiff,

        vs .                                                ORDER

BRADLEY SCOTT LANE,

                     Defendant.


      Before the Court is the United States' Unopposed Motion to Quash a Writ of

Habeas Corpus (for testimony). (Doc. 26).

      IT IS ORDERED that the motion (Doc. 26) is GRANTED.

      IT IS FURTHER ORDERED that the Writ of Habeas Corpus (for testimony)

directing the Warden of the Montana State Prison, Deer Lodge, Montana, the

Warden of Passages Assessment and Sanction Center, Billings, Montana, and Rod

Ostermiller, United States Marshal for the District of Montana, to produce Ashley

Marie McCormack, DOC ID# 2098679, before the Court at the Russell Smith

Courthouse at Missoula, Montana, at 9:00 a.m. on December 9, 2019, IS HEREBY

QUASHED.




                                        1
DATED this 26th day ofNovember, 2019.




                            Dana L. Christensen, Chief istrict Judge
                            United States District Court




                              2
